Citation Nr: 0734244	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  06-00 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
bilateral flatfoot disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and O.P.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In September 2007, the veteran presented personal testimony 
during a videoconference hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.

Although the veteran initially requested an increased rating 
for his service connected bilateral pes planus, on his 
substantive appeal, received in December 2005, he limited his 
appeal to service connection for a bilateral leg disorder 
(the veteran is presently in receipt of the maximum rating of 
50 percent for bilateral pes planus).

In a statement received in April 2007, the veteran appears to 
be raising several issues, to include service connection for 
a bilateral hip disorder, a lumbosacral spine disorder, 
varicose veins, nerve damage in the legs, temporomandibular 
joint syndrome, a right bunion, dermatitis of the right foot, 
dysfunction of the bilateral navicular, bilateral tarsal 
tunnel syndrome, ingrown toenails, and a bilateral knee 
disorder.  All of these issue are referred to the RO for 
actions deemed appropriate.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his service 
connection claim and of which parties were expected to 
provide such evidence by correspondence dated in June 2001, 
March 2004, August 2004, November 2004, May 2006, 
January 2007, and April 2007.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  An additional notice regarding 
these matters was sent to the veteran in April 2007.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, service medical records are negative for any 
complaint of a leg disorder.  VA outpatient records from 2004 
to 2007 detail a history of complaints of leg pain.  A VA 
treatment note from November 2004 stated that the veteran had 
calf and thigh pain not explained by flat feet.  A VA 
emergency room report from August 2005 noted unexplained pain 
involving the veteran's lower leg.

A private medical record from S.J.B., D.P.M. dated June 27 
(no year given) stated that the veteran's abnormalities in 
his feet caused pronation which caused medial knee stress.  
The examiner continued by saying that the knee stress led to 
angular changes on the veteran's hips and lumbosacral spine.

In a videoconference hearing before the undersigned Veterans 
Law Judge, the veteran indicated that he had seen a private 
podiatrist.  With the exception of a single report submitted 
by the veteran, the medical notes from that physician are not 
of record.  

In light of the inconsistent and inconclusive medical 
evidence of record, the Board finds additional development is 
required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for leg pain.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be scheduled for 
appropriate VA examination to determine 
whether the veteran suffers from a leg 
disorder as secondary to his service-
connected bilateral pes planus.  All 
indicated tests and studies are to be 
performed.  All leg pathology, whether 
musculoskeletal, circulatory, or 
neurological, is to be identified.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  The physician is 
requested to provide an opinion as to the 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that a leg disorder was 
incurred as a result of the service-
connected bilateral pes planus.  Any 
opinion should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


